United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-1769
                     ___________________________

                         In re: Zachary A. Smith

                           lllllllllllllllllllllDebtor

                         ------------------------------

                             Zachary A. Smith

                         lllllllllllllllllllllAppellant

                                       v.

                             State of Missouri

                          lllllllllllllllllllllAppellee
                                ____________

                 Appeal from the United States Bankruptcy
                   Appellate Panel for the Eighth Circuit
                              ____________

                      Submitted: September 25, 2013
                        Filed: September 25, 2013
                              [Unpublished]
                              ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________
PER CURIAM.

       Zachary A. Smith appeals the judgment of the Bankruptcy Appellate Panel
(BAP) affirming the bankruptcy court’s1 order denying his motion for contempt for
violation of his discharge injunction.

       Smith is an inmate of the Missouri Department of Corrections serving a life
sentence with no possibility of parole. On January 20, 2009, the State obtained a
judgment against him under the Missouri Incarceration Reimbursement Act (MIRA),
Mo. Rev. Stat. §§ 217.825-217.841, for the costs of his incarceration: judgment was
entered for costs of $87,830.13 through March 26, 2007, and for costs after that date
through his final release, with future costs evidenced by a Treasurer’s Certificate of
Costs. The judgment directed the inmate treasurer to forward to the State 90% of all
deposits to Smith’s account, excluding wages and bonuses earned while incarcerated.
Smith filed a chapter 7 bankruptcy petition on September 14, 2010; he received a
discharge in March 2011, and the case was closed in July. In September 2012, the
inmate treasurer directed $45 from Smith’s account to the State pursuant to the MIRA
judgment. Smith filed a motion for contempt in the bankruptcy court, alleging his
creditors were violating the discharge order. The court denied the motion, finding that
there had been no violation of the discharge injunction because bankruptcy law does
not allow a discharge of future debts, and the MIRA judgment was still valid as to
future reimbursement. The BAP affirmed on appeal. Smith appeals, arguing that the
MIRA judgment is void based on the recent Missouri Court of Appeals decision in
State ex rel. Koster v. Cowin, 390 S.W.3d 239 (Mo. Ct. App. 2013) (judgment under
MIRA permits reimbursement only from assets to which inmate has present legal
right); and that MIRA violates the Supremacy Clause.


      1
      The Honorable Jerry W. Venters, United States Bankruptcy Judge for the
Western District of Missouri.

                                         -2-
       Upon careful consideration, see In re Ungar, 633 F.3d 675, 678-79 (8th Cir.
2011) (standard of review), this court affirms. First, Smith’s argument that the MIRA
judgment is invalid is barred by the Rooker-Feldman2 doctrine. See Exxon Mobil
Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (Rooker-Feldman
doctrine is limited to cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before district court proceedings were
commenced and inviting district court review and rejection of those judgments); Skit
Int’l, Ltd. v. DAC Techs. of Ark., Inc., 487 F.3d 1154, 1156-57 (8th Cir. 2007)
(Rooker-Feldman doctrine prohibits lower federal courts from exercising appellate
review of state-court judgments). Second, this court agrees with the bankruptcy court
that the costs of Smith’s incarceration after September 2010 accrued post-petition, as
Smith remained incarcerated, and thus the debt is not dischargeable. See Bush v.
Taylor, 912 F.2d 989, 993 (8th Cir. 1990) (en banc) (post-petition debts are not
dischargeable in bankruptcy). Finally, this court rejects Smith’s argument that MIRA
violates the Supremacy Clause. See Sears, Roebuck & Co. v. O’Brien, 178 F.3d 962,
966 (8th Cir. 1999) (criteria for finding Supremacy Clause violation).

      The judgment of the BAP is affirmed.
                     ______________________________




      2
       See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923).

                                         -3-